


--------------------------------------------------------------------------------


EXHIBIT 10.2
















CARMAX, INC.
BENEFIT RESTORATION PLAN




As Amended and Restated


January 1, 2008
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------



TABLE OF CONTENTS





Section I
Purpose of the Plan
1
1.1
Purpose
1
1.2
Structure
1
1.3
Definitions
1
 
   
Section II
Eligibility
3
2.1
Eligible Employees
3
2.2
Participation
3
2.3
No Duplication of Benefits
3
 
   
Section III
Benefits
3
3.1
Minimum Service Requirement
3
3.2
Supplemental Benefit
4
3.3
Adjustment for Early or Late Commencement
4
3.4
Maximum Benefit
4
3.5
Additional Benefit Service
5
 
   
Section IV
Computation and Payment of Supplemental Benefit
5
4.1
Computation
5
4.2
Payment
5
4.3
Payments to Key Employees
6
 
   
Section V
Computation and Payment of Survivor Benefit
6
5.1
Pre-Retirement Survivor Benefit
6
5.2
Post-Retirement Survivor Benefit
7
5.3
Actuarial Assumptions
7
5.4
Medium of Payment
8
 
   
Section VI
Administration
8
6.1
Amendment and Termination
8
6.2
Plan Administrator
8
6.3
Claims Procedure
8
6.4
Qualified Domestic Relations Orders
8
 
   
Section VII
Change of Control
9
7.1
Effect of Change of Control
9
7.2
Definition of Change of Control
9
 
   
Section VIII
Miscellaneous
9
8.1
Tax Matters
9
8.2
Rights Under the Plan
9
8.3
Effect on Employment
10
8.4
Successors; Governing Law
10
8.5
Assumption of Liabilities From Predecessor Plan
10
 
   
Appendix A
 Provisions Applicable to a Pre-2005 Supplemental Benefit
11



i

--------------------------------------------------------------------------------


CarMax, Inc.
Benefit Restoration Plan
As Amended and Restated January 1, 2008



 
Introduction


The provisions of this CarMax, Inc. Benefit Restoration Plan (the “Plan”) were
originally effective October 1, 2002.  The Plan has been amended and restated
from time to time since that date.  This amendment and restatement is effective
January 1, 2008.


Since January 1, 2005, the Plan has been operated in good faith compliance with
the requirements of Section 409A of the Code.  Effective January 1, 2005, the
Plan is amended to conform the written terms of the Plan to the requirements of
Section 409A of the Code.  These amendments apply solely to amounts accrued on
and after January 1, 2005, plus any amounts accrued prior to January 1, 2005,
that are not earned and vested as of December 31, 2004.  Appendix A attached
hereto describes the rules that apply under prior law to amounts accrued prior
to January 1, 2005, that are earned and vested as of December 31, 2004, and
which shall remain subject to the terms of the Plan as in effect on December 31,
2004.




Section I
Purpose of the Plan
 


1.1           Purpose.  CarMax, Inc. (the “Company”) maintains the Plan to
provide deferred compensation for certain key employees of the Company and its
Affiliated Companies who are expected to contribute significantly to the growth
of the Company and its Affiliated Companies.  The Board of Directors of the
Company (the “Board”) has determined that the benefits to be provided under the
Plan are reasonable and appropriate compensation for the services rendered and
to be rendered.
 
1.2           Structure.  This Plan provides benefits as set forth in Sections
III, IV and V for a select group of management or highly compensated employees
(and their Beneficiaries) whose compensation is in excess of the limit on
compensation under Section 401(a)(17) of the Code, or whose benefits are limited
under the Pension Plan by the maximum benefit limit under Section 415 of the
Code.
 
1.3           Definitions.  Whenever used in the Plan, the following terms shall
have the meanings set forth below.
 
(a)           Affiliated Company means any company or business organization that
is under common control with the Company and that has adopted the Pension Plan
as a Related Company.
 
(b)           Benefit Commencement Date means, for a distribution of a
Participant’s or Beneficiary’s Post-2004 Supplemental Benefit which begins on or
after January 1, 2008, the first day of the month following the month in which
the Participant terminates
 

1

--------------------------------------------------------------------------------

CarMax, Inc.
Benefit Restoration Plan
As Amended and Restated January 1, 2008

employment with the Company or an Affiliated Company provided that such
Participant has satisfied the requirements for Early or Normal Retirement under
the Pension Plan.
 
(c)           Code means the Internal Revenue Code of 1986, as amended.
 
(d)           Effective Date means October 1, 2002, which is the original
effective date of the Plan.
 
(e)           Key Employee means a Participant who, as of December 31 of any
calendar year, satisfies the requirements of Section 416(i)(1)(A)(i), (ii) or
(iii) of the Code (applied in accordance with the Treasury Regulations
thereunder and disregarding Section 416(i)(5) of the Code).  Such Participant
will be considered a Key Employee for purposes of the Plan for the 12-month
period commencing on the next following April 1.
 
(f)           Maximum Benefit means the maximum annual Supplemental Benefit
payable from the Plan as determined under Section 3.4.
 
(g)           Participant means an individual who is eligible to participate in
the Plan under Section II.
 
(h)           Pension Plan means the CarMax, Inc. Pension Plan as in effect from
time to time.
 
(i)           Post-Retirement Survivor Benefit means the benefit payable under
the Plan to a Beneficiary of a Participant as determined under Section 5.2 or
Appendix A Section 6, as applicable.
 
(j)           Post-2004 Supplemental Benefit means the portion of a
Participant’s Supplemental Benefit accrued on and after January 1, 2005, plus
amounts accrued prior to January 1, 2005, that are not earned and vested as of
December 31, 2004.
 
(k)           Pre-Retirement Survivor Benefit means the benefit payable under
the Plan to a surviving Spouse of a Participant as determined under Section 5.1
or Appendix A Section 5, as applicable.
 
(l)           Supplemental Benefit means the benefit payable under the Plan as
determined by Section 3.2, subject to adjustments as provided in the Plan.  A
Participant’s Supplemental Benefit includes his or her Pre-2005 Supplemental
Benefit (as determined in Appendix A) and Post-2004 Supplemental Benefit.
 
(m)           Tax Limits means both (i) the limit on compensation under Section
401(a)(17) of the Code (as adjusted from time to time under the terms of the
Pension Plan), and (ii) the maximum benefit limit under Section 415(b)(1)(A) of
the Code (as adjusted from time to time under the terms of the Pension Plan).
 

2

--------------------------------------------------------------------------------


CarMax, Inc.
Benefit Restoration Plan
As Amended and Restated January 1, 2008



 
The following terms shall have the meanings provided in the Pension
Plan:  Actuarial Equivalent, Alternate Payee, Beneficiary, Benefit Service,
Disability Pension, Early Retirement Date, Joint and Survivor Annuity Option,
Normal Retirement Date, Period Certain and Continuous Option, Permanent
Disability, Plan Year, Qualified Domestic Relations Order, Qualified Joint and
Survivor Annuity, Qualified Pre-Retirement Survivor Annuity, Related Company,
Single Life Annuity and Spouse.
 
 
Section II
Eligibility
 


2.1           Eligible Employees.  Each participant in the Pension Plan who is
an employee of the Company or an Affiliated Company on or after the Effective
Date, and whose retirement benefits under the Pension Plan are limited by either
or both of the Tax Limits, shall be a Participant.   In addition, any
participant in the Pension Plan who had a benefit under the Circuit City Stores,
Inc. Benefit Restoration Plan as of the Effective Date that is assumed under
Section 8.5 shall become a Participant as of the Effective Date.
 
2.2           Participation.  A Participant shall commence participation in the
Plan on the later of the Effective Date or the first day of the Plan Year
beginning after the Participant’s future retirement benefits under the Pension
Plan are limited by either or both of the Tax Limits.  An individual shall cease
to be a Participant when the individual’s future retirement benefits under the
Pension Plan are no longer limited by either of the Tax Limits and when the
individual and his or her Beneficiary have received all benefits payable under
the Plan.
 
2.3           No Duplication of Benefits.  All benefits described in the Plan
are subject to the provisions of Section 3.4.  Notwithstanding anything in the
Plan to the contrary, there shall be no duplication of benefits under this Plan
and the Pension Plan.
 


Section III
Benefits
 


3.1           Minimum Service Requirement.  To be eligible to receive a
Supplemental Benefit, a Participant must (i) meet one or more of the criteria
described in Section 3.1(a), (b) and (c), below; and (ii) for distributions
which begin on or after January 1, 2008, terminate from employment with the
Company and any Affiliated Company after satisfying the requirements for Early
or Normal Retirement under the Pension Plan.  The criteria are:
 
(a)           A Participant must have completed fifteen (15) years of Benefit
Service at termination of employment with the Company or an Affiliated Company
(any Benefit Service credited after termination of employment during a period of
Permanent Disability also shall be included in years of Benefit Service for this
purpose),
 

3

--------------------------------------------------------------------------------


CarMax, Inc.
Benefit Restoration Plan
As Amended and Restated January 1, 2008
 
(b)           A Participant must have (i) reached his or her Early Retirement
Date at the date of termination of employment with the Company or an Affiliated
Company or (ii) reached his or her Early Retirement Date and have had a
continuous Permanent Disability from the date of termination of employment until
the Early Retirement Date, or
 
(c)           A Participant must have (i) reached his or her Normal Retirement
Date at the date of termination of employment with the Company or an Affiliated
Company or (ii) reached his or her Normal Retirement Date and have had a
continuous Permanent Disability from the date of termination of employment until
the Normal Retirement Date.
 


 
3.2           Supplemental Benefit.  The Participant shall receive a
Supplemental Benefit under this Plan equal to the amount (if any) determined as
follows:
 
(a)           The retirement benefit that would have been paid from the Pension
Plan (i) had the Participant’s benefit not been limited by the Tax Limits and
(ii) additionally if applicable, had the Participant actually earned any Benefit
Service imputed under Section 3.5,
 
reduced by
 
(b)           The total retirement benefit that is payable to the Participant
under the Pension Plan.
 
3.3           Adjustment for Early or Late Commencement.  If a Supplemental
Benefit commences before the Participant’s Normal Retirement Date, the benefit
under Section 3.2(a) shall be calculated in accordance with any early retirement
reduction provided under the Pension Plan.  If a Supplemental Benefit commences
after a Participant’s Normal Retirement Date, the benefit under Section 3.2(a)
shall be calculated in accordance with the provisions of the Pension Plan for
benefits commencing after Normal Retirement Date.  If a Supplemental Benefit
commences when a Participant starts a Disability Pension under the Pension Plan,
the benefit under Section 3.2(a) shall be calculated by including Benefit
Service during the period of Permanent Disability in accordance with the
provisions of the Pension Plan for a Disability Pension.
 
3.4           Maximum Benefit.
 
(a)           Notwithstanding any other provision of the Plan to the contrary,
the annual Supplemental Benefit payable to a Participant under this Plan shall
not exceed (i) the Maximum Benefit reduced by (ii) the total annual benefit that
is payable to the Participant under the Pension Plan.  The Maximum Benefit is
based on the payment of the Supplemental Benefit as a single life annuity (with
no ancillary benefits).  If benefits are payable in any other form, the Maximum
Benefit shall be actuarially adjusted to be the Actuarial Equivalent of the
Maximum Benefit payable as a single life annuity (with no ancillary benefits).

4

--------------------------------------------------------------------------------


CarMax, Inc.
Benefit Restoration Plan
As Amended and Restated January 1, 2008

 
(b)           The Maximum Benefit is an annual amount equal to $400,000, as
adjusted below.  The Maximum Benefit shall be subject to increase in the same
percentage as the dollar limit is adjusted under Section 415(d)(1)(A) of the
Code from time to time.  The adjustment will be made effective as of each
January 1 beginning with January  1, 2006, based on the percentage adjustment
applicable to that calendar year.  If no adjustment is made under Section
415(d)(1)(A) of the Code for a calendar year, there shall be no adjustment in
the Maximum Benefit for that year.  In addition, the Maximum Benefit shall be
proportionately adjusted for increases in the statutory maximum dollar limit
under Section 415(b)(1)(A) of the Code.  The Maximum Benefit is not actuarially
increased or decreased if the Participant commences payments other than at
Normal Retirement Date.
 
(c)           A Participant’s Maximum Benefit shall be determined as of the
commencement of payment of the Supplemental Benefit to the Participant and shall
not be subject to future adjustment.  The Supplemental Benefit shall not be
reduced if additional benefits become payable from the Pension Plan for any
reason.  A Participant’s Supplemental Benefit shall not be increased if the
Maximum Benefit is increased under Section 3.4(b) after the commencement of
payments under the Plan.
 
3.5           Additional Benefit Service.  At its discretion, the Board of
Directors or the Compensation and Personnel Committee of the Board may provide
that any Participant shall be credited with additional imputed Benefit Service
for purposes of Section 3.2(a).  The Board or Compensation and Personnel
Committee shall have complete discretion to determine the amount of additional
Benefit Service to be imputed and any other terms and conditions of the
additional service crediting.   Any imputed Benefit Service shall be treated the
same as actual Benefit Service for purposes of this Plan.
 
 
Section IV
Computation and Payment of Supplemental Benefit
 
 
4.1           Computation.  The amount of the Supplemental Benefit described in
Section III will initially be determined by assuming that the benefits payable
under this Plan and the Pension Plan are paid in the form of a Single Life
Annuity payable for the Participant’s lifetime, beginning on the date on which
payments actually begin to be made to the Participant from the Plan assuming
that payments have begun under the Pension Plan and ending at the Participant’s
death.
 
4.2           Payment.  This Section 4.2 governs the payment of a Participant’s
Post- 2004 Supplemental Benefit, distribution of which begins on or after
January 1, 2008.
 
(a)           A Participant’s Supplemental Benefit governed by this Section 4.2
will be paid or begin to be paid on the Participant’s Benefit Commencement Date,
in the form elected by the Participant, except as provided in Section 4.3 below.
 
5

--------------------------------------------------------------------------------

CarMax, Inc.
Benefit Restoration Plan
As Amended and Restated January 1, 2008
 
(b)           The Supplemental Benefit described in Section III will be
actuarially adjusted, using the actuarial assumptions then in effect under the
Pension Plan.  A Participant must make an election under this Section 4.2 either
(i) in 2007 or (ii) if not made in 2007, within 30 days following the first day
of the Plan Year after the Plan Year in which he or she first becomes a
Participant.
 
(c)           A Participant may elect from the following forms of benefit, which
shall be payable on the first day of each month during the distribution
period:  (i) a Qualified Joint and Survivor Annuity; (ii) a Single Life Annuity;
(iii) a Period Certain and Continuous Option with 60, 120 or 180 monthly
payments guaranteed; (iv) a Joint and Survivor Annuity Option (with a 100%, 75%
or 50% survivor benefit); or (v) a single lump sum.  Absent an election, the
Participant’s Supplemental Benefit shall be paid in the form of a Qualified
Joint and Survivor Annuity if the Participant is married on his Benefit
Commencement Date or, if the Participant is unmarried on his Benefit
Commencement Date, in the form of a Single Life Annuity.
 
(d)           A Participant may change his or her election made pursuant to
Section 4.2(a) and (b) above, provided, however, that if such change is regarded
as a change in time and form of payment for purposes of Code Section 409A and
Treasury Regulations Section 1.409A-2(b)(2)(ii) (relating to life annuities),
such change may not take effect until at least 12 months after the date on which
the election is made and the payment with respect to which such election is made
must be deferred for a period not less than five years from the date the payment
would otherwise be made.  For purposes of this election, the payments under the
annuity forms of payment are deemed to be a single payment.
 
4.3           Payments to Key Employees.  Payment of the Post-2004 Supplemental
Benefit of a Participant who is a Key Employee on his termination of employment
shall commence on the first day of the month following the six-month anniversary
of the Key Employee’s termination of employment.  The initial payment under the
preceding sentence shall include amounts that would have been paid prior to the
initial payment had the Participant not been a Key Employee.
 


Section V
Computation and Payment of Survivor Benefit
 


5.1           Pre-Retirement Survivor Benefit.  A Pre-Retirement Survivor
Benefit shall be payable to the surviving Spouse of a Participant if (i) the
Participant had at least ten years of Benefit Service at death, and (ii) the
Participant’s surviving Spouse is entitled to a Qualified Pre-Retirement
Survivor Annuity under the Pension Plan.
 
(a)           The Spouse will be entitled to receive a Pre-Retirement Survivor
Benefit from this Plan equal to the amount (if any) determined as follows:
 
6

--------------------------------------------------------------------------------

 
CarMax, Inc.
Benefit Restoration Plan
As Amended and Restated January 1, 2008
 
(i)           The survivor benefit that would have been payable to the Spouse
under the Pension Plan had the Participant’s Supplemental Benefit (as adjusted
under Sections 3.3 and 3.4) and benefit from the Pension Plan been paid entirely
from the Pension Plan,
 
reduced by
 
(ii)           The total survivor benefit that is payable to the Spouse under
the Pension Plan.
 
(b)           A Pre-Retirement Survivor Benefit distribution which begins on or
after January 1, 2008, shall be payable in the form of the survivor portion of a
50% Joint and Survivor Annuity Option, calculated immediately prior to
Participant’s death, and commencing on the later of (i) the first day of the
month following what would have been the Participant’s Early Retirement Date
under the Pension Plan or (ii) the first day of the second month following the
month of Participant’s death; provided that the Pre-Retirement Survivor Benefit
calculated under this sentence shall be the Actuarial Equivalent of the benefit
described in Section 5.1.
 
5.2           Post-Retirement Survivor Benefit.  A Post-Retirement Benefit shall
be payable with respect to the Post-2004 Supplemental Benefit of a Participant
with a Benefit Commencement Date on or after January 1, 2008.
 
(a)           A Post-Retirement Survivor Benefit shall be payable under this
Section to the surviving Beneficiary of a Participant who elects a form of
benefit under the Plan that provides for a survivor benefit.  The amount of the
benefit shall be the Actuarial Equivalent of (i) minus the sum of (ii) plus
(iii) below where:
 
(i)           equals the survivor benefit that would have been payable to the
Beneficiary under the Pension Plan had the Participant’s Supplemental Benefit
(as adjusted under Sections 3.3 and 3.4) and the benefit from the Pension Plan
been paid entirely from the Pension Plan, less the sum of
 
(ii)           the total survivor benefit that is payable to the Beneficiary
under the Pension Plan, plus
 
(iii)           the total survivor benefit that is payable to a Beneficiary
under Section 5.1 above.
 
(b)           A Post-Retirement Survivor Benefit is payable under this Section
to a Beneficiary designated by the Participant under an election made in
accordance with Section 4.2.
 
5.3           Actuarial Assumptions.  The actuarial assumptions used for
purposes of the Pension Plan will be used to determine the benefits payable
under this Plan.
 
 
7

--------------------------------------------------------------------------------

 
CarMax, Inc.
Benefit Restoration Plan
As Amended and Restated January 1, 2008
 
5.4           Medium of Payment.  The Pre-Retirement Survivor Benefit and
Post-Retirement Survivor Benefit will be paid in cash or a cash equivalent.
 
 
Section VI
Administration
 


6.1           Amendment and Termination. The Board of the Company may amend or
terminate the Plan at any time; provided, however, that no amendment or
termination of the Plan shall reduce a Participant’s accrued benefit under the
Plan as of the date of the amendment or termination.  For this purpose, a
Participant’s accrued benefit under the Plan shall be computed based on the
formulas in this Plan and his accrued benefits under the Pension Plan as of the
date of the computation.  Any termination of the Plan will be carried out in
accordance with Section 409A of the Code and Treasury Regulations and other
guidance thereunder.
 
6.2           Plan Administrator.  The Plan shall be administered by the
Compensation and Personnel Committee of the Board (the “Plan
Administrator”).  The decisions of the Plan Administrator shall be final and
binding on all persons.  The Plan Administrator will have the express
discretionary authority to interpret and administer the Plan, and to make all
decisions with respect to the interpretation and administration of the Plan.  No
benefit shall be paid under this Plan unless the Plan Administrator determines
in its discretion that a Participant or Beneficiary is entitled to the benefit.
 
6.3           Claims Procedure.  Each Participant or Beneficiary of a deceased
Participant shall be entitled to file with the Plan Administrator a written
claim for benefits under the Plan.  The Plan Administrator shall review and act
on the claim in accordance with the requirements of the Employee Retirement
Income Security Act of 1974, as amended, and Department of Labor Regulations
thereunder.
 
6.4           Qualified Domestic Relations Orders.  If the Plan Administrator
receives a Qualified Domestic Relations Order requiring the payment of a
Participant’s Supplemental Benefit under this Plan to a person other than the
Participant, the Plan Administrator shall take the following steps:
 
(a)           If benefits are in pay status, the Plan Administrator shall
account separately for the amounts that will be payable to the Alternate Payee.
 
(b)           The Plan Administrator shall promptly notify the named Participant
and the Alternate Payee of the receipt of the Qualified Domestic Relations
Order.
 
(c)           The Plan Administrator shall pay the specified amounts to the
Alternate Payee pursuant to the Order; provided, however, that the Plan
Administrator may distribute or cause to be distributed in a single lump sum to
the Alternate Payee the Actuarial Equivalent of the Alternate Payee’s Pre-2005
Supplemental Benefit under this Plan.
 


8

--------------------------------------------------------------------------------

 
CarMax, Inc.
Benefit Restoration Plan
As Amended and Restated January 1, 2008
 
Section VII
Change of Control
 


7.1           Effect of Change of Control.  Immediately prior to a Change of
Control as defined in Section 7.2, the Company shall immediately fund the
CarMax, Inc. Benefit Restoration Plan Trust (the “Trust”) with an amount equal
to the then Actuarial Equivalent of the present value of the Supplemental
Benefits of all Participants and the survivor benefits of all Beneficiaries
payable as a single lump sum payment.  The Trust shall be funded with cash or
cash equivalents other than stock of the Company.
 
7.2           Definition of Change of Control.  “Change of Control” means the
occurrence of either of the following events: (i) a third person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, becomes, or obtains the right to become, the beneficial owner of
Company securities having 20% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors to the Board of the Company (other than as a result of an issuance of
securities initiated by the Company in the ordinary course of business); or (ii)
as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, the persons who were directors of
the Company before such transactions shall cease to constitute a majority of the
Board or of the board of directors of any successor to the Company.


 
Section VIII
Miscellaneous
 


8.1           Tax Matters.  The Company does not represent or guarantee that any
particular federal state or local income or payroll tax consequence will result
to any Participant, Beneficiary or Alternate Payee under this Plan.  The Company
has the right to withhold from any benefit payments to any person under this
Plan or take other actions necessary to satisfy the Company’s obligation to
withhold federal, state and local income and payroll taxes.
 
8.2           Rights Under the Plan.  This Plan is an unfunded deferred
compensation plan.  Title to and beneficial ownership of all benefits described
in the Plan shall at all times remain with the Company.  Participation in the
Plan and the right to receive payments under the Plan shall not give a
Participant or Beneficiary any proprietary interest in the Company or any of its
assets.  Benefits under the Plan shall be payable from the general assets of the
Company. Subject to Section 7.1, no trust fund may be created in connection with
the Plan (other than a trust that, under applicable law, does not affect the
characterization of this Plan as an unfunded plan), and there shall be no
required funding of amounts that may become payable under the Plan.  A
Participant and his Beneficiary shall, for all purposes, be general creditors of
the Company.  The interest of a Participant and his Beneficiary in the Plan
cannot be assigned, anticipated, sold, encumbered or pledged and shall not be
subject to the claims of their creditors.
 
9

--------------------------------------------------------------------------------

 
CarMax, Inc.
Benefit Restoration Plan
As Amended and Restated January 1, 2008
 
8.3           Effect on Employment.  The Plan will not affect the right of the
Company or an Affiliated Company to terminate an employee’s employment at any
time.  Benefits payable under the Plan will not be considered compensation for
purposes of other retirement or benefit plans maintained by the Company or an
Affiliated Company.
 
8.4           Successors; Governing Law.  The Plan is binding on the Company and
its successors and assigns and on Participants and their Beneficiaries,
successors, estates, and distributees.  The Plan will be administered according
to the laws of the Commonwealth of Virginia.
 
8.5           Assumption of Liabilities From Predecessor Plan.  As of the
Effective Date, the Plan shall assume all of the liabilities of the Circuit City
Stores, Inc. Benefit Restoration Plan with respect to any Participant in the
Plan.  In addition, if any individual became an employee of the Company or an
Affiliated Company before March 1, 2003 who has or had an accrued benefit under
the Circuit Stores, Inc. Benefit Restoration Plan, the Plan shall assume all of
the liabilities of the Circuit City Stores, Inc. Benefit Restoration Plan with
respect to the individual as of the date of hire by the Company or an Affiliated
Company.
 
WITNESS the following signature as of the Effective Date.
 

   
CARMAX, INC.
         
By: /s/ Keith D. Browning
     
Keith D. Browning
 
Executive Vice President
 
& Chief Financial Officer





10

--------------------------------------------------------------------------------


CarMax, Inc.
Benefit Restoration Plan
As Amended and Restated January 1, 2008



Appendix A
Provisions Applicable to a Pre-2005 Supplemental Benefit
 


The provisions of this Appendix A contain special rules that apply to amounts
accrued prior to January 1, 2005, that are earned and vested as of December 31,
2004, and which shall remain subject to the terms of the Plan as in effect on
December 31, 2004, particularly with respect to the time and form of benefit
payments.  All other provisions of the Plan continue to apply to such benefits.


1.           Definitions.                                For purposes of this
Appendix, the following terms apply:


Pre-2005 Supplemental Benefit means the portion of a Participant’s Supplemental
Benefit accrued prior to January 1, 2005, that is earned and vested as of
December 31, 2004.
 
2.           Minimum Service Requirements.  To be eligible to receive a
Supplemental Benefit, a Participant must (i) meet one or more of the criteria
described in Plan Section 3.1(a), (b) and (c), and (ii) for distributions
commencing under the Plan on or before December 31, 2007, commence benefits
under the Pension Plan.


3.           Payment.  This Section governs the payment of (i) a Participant’s
entire Supplemental Benefit, distribution of which began on or before
December 31, 2007 and (ii) a Participant’s Pre-2005 Supplemental Benefit,
distribution of which begins on or after January 1, 2008.


(a)           The amount of the Supplemental Benefit described in this Appendix
A will initially be determined by assuming that the benefits payable under this
Plan and the Pension Plan are paid in the form of a Single Life Annuity payable
for the Participant’s lifetime, beginning on the date on which payments actually
begin to be made to the Participant from the Pension Plan and ending at the
Participant’s death.


(b)           A Participant’s Supplemental Benefit governed by this Appendix A
Section 3 will be paid at the same time and in the same form of payment as
benefits for the Participant under the Pension Plan, except as provided in
Appendix A Section 4.  If the benefit governed by this Section is to be paid in
a form other than the single life annuity form described above, the Supplemental
Benefit described in Plan Section 3.2 will be actuarially adjusted, using the
actuarial assumptions then in effect under the Pension Plan.


(c)           Except as provided in Appendix A Section 4, a Participant’s
Supplemental Benefit governed by this Section will begin to be paid on the date
on which the Participant begins receiving benefits under the Pension Plan and
will be paid in cash or a cash equivalent.

11

--------------------------------------------------------------------------------


CarMax, Inc.
Benefit Restoration Plan
As Amended and Restated January 1, 2008





4.           Distribution of Accrued Benefit
 
(a)           Notwithstanding anything in the Plan to the contrary, the Company
may distribute, or cause to be distributed in a single lump sum, to a
Participant (or, after his death, to his Beneficiary) the Actuarial Equivalent
of the Pre-2005 Supplemental Benefit of the Participant (or Beneficiary) under
the Plan as of a specified date.  The distribution may be made at any time
deemed appropriate by the Company.  The lump sum shall be distributed in cash or
a cash equivalent.  The Company shall indicate in writing that the distribution
is intended to be a distribution of the Participant’s (or Beneficiary’s) accrued
benefit under the Plan.  The Company may take into account the tax consequences
of the distribution when computing the amount to be distributed under this
Section.
 
(b)           After a distribution under this Section, the Company shall have no
further liability with respect to the Pre-2005 Supplemental Benefit.  The
Company has the sole discretion to determine when and if a distribution is to be
made under this Section, and to determine the amount of any distribution, and no
Participant or Beneficiary shall have any right to receive a distribution under
this Section.
 
5.           Pre-Retirement Survivor Benefit.  A Pre-Retirement Survivor Benefit
distribution of which begins on or before December 31, 2007, is payable in the
same form and at the same time as the survivor benefit is payable under the
Pension Plan, including benefit forms that may provide payments after the death
of the surviving Spouse.
 
6.           Post-Retirement Survivor Benefit.  This Section applies to payments
with respect to a Participant’s entire Supplemental Benefit, distribution of
which began on or before December 31, 2007, and with respect to a Participant’s
Pre-2005 Supplemental Benefit, distribution of which begins on or after January
1, 2008.  A Post-Retirement Survivor Benefit shall be payable to the surviving
Beneficiary of a Participant if (i) the Participant is receiving a form of
benefit under the Pension Plan that provides for a survivor benefit, and (ii) a
survivor benefit is payable to the Beneficiary under the Pension Plan.
 
(a)           The Beneficiary will be entitled to receive a Post-Retirement
Survivor Benefit from this Plan equal to the amount (if any) determined as
follows:
 
(i)           The survivor benefit that would have been payable to the
Beneficiary under the Pension Plan had the Participant’s Supplemental Benefit
(as adjusted under Sections 3.3 and 3.4) and benefit from the Pension Plan been
paid entirely from the Pension Plan,
 
reduced by
 
 
12

--------------------------------------------------------------------------------

 
CarMax, Inc.
Benefit Restoration Plan
As Amended and Restated January 1, 2008
 
(ii)           The total survivor benefit that is payable to the Beneficiary
under the Pension Plan.
 
 
(b)           A Post-Retirement Survivor Benefit under this Section is payable
to a surviving Spouse, any other Beneficiary of a Participant who is receiving a
survivor benefit under the Pension Plan.
 
(c)           A Post-Retirement Survivor Benefit under this Section is payable
in the same form and at the same time as the survivor benefit is payable under
the Pension Plan.








13